Citation Nr: 0634528	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD) and asthma.  

2.  Entitlement to service connection for a cardiovascular 
disorder, to include atrial fibrillation and hypertension.  

3.  Entitlement to service connection for a foot disorder.  

4.  Entitlement to service connection for a right leg 
disorder.  

5.  Entitlement to service connection for type II diabetes 
mellitus as due to herbicide exposure.  


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, VA Regional Office (RO).  

The issues of entitlement to service connection for a 
cardiovascular disorder, to include atrial fibrillation and 
hypertension, entitlement to service connection for a foot 
disorder, and entitlement to service connection for type II 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic respiratory disorder, to include COPD and 
asthma, was not manifest in service and is not attributable 
to service.  

2.  The veteran did not have a cardiovascular disorder, to 
include atrial fibrillation or hypertension, during service 
or within one year of separation from active service, and any 
cardiovascular disease is not related to service.

3.  A chronic right leg disorder is not shown.  

4.  Diabetes mellitus is not shown.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, to include COPD and 
asthma, was not incurred or aggravated in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

2.  Cardiovascular disease was not incurred or aggravated in 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A chronic right leg disorder was not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  Diabetes mellitus was not incurred in aggravated in 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§  3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In July 2002, the veteran was sent 
VCAA notification.  This notice predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice, by letter dated in July 2002.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether or not the claimant or VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claims; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for a cardiovascular disorder when it is manifested 
to a compensable degree within one year following discharge 
from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board notes the veteran did not engage in 
combat with the enemy.  Thus, he is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2005).

I.  Respiratory Disorder

Service medical records are negative for findings or a 
diagnosis of a respiratory disorder, to include COPD and 
asthma.  The May 1966 service entrance examination report 
shows the lungs and chest were normal.  In June 1970, the 
lungs were noted to be normal.  The impression was no disease 
found.  At separation in January 1973, the lungs and chest 
were normal.  

Post service VA treatment records show respiratory disorders, 
to include COPD and chronic bronchitis in October 2000, and 
asthma in March 2002.  There is, however, no competent 
evidence of a respiratory disorder, to include COPD or 
asthma, in service and no competent evidence relating a 
respiratory disorder, to include COPD or asthma, to service.  
The veteran is not a medical professional and he is not 
competent to relate a respiratory disorder to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The more probative and reliable evidence 
is the contemporaneous service medical records showing the 
lungs were normal.  In sum, a respiratory disorder, to 
include COPD and asthma, was not manifest in service and a 
respiratory disorder, to include COPD and asthma, is not 
attributable to service.  

To the extent that the veteran has asserted he has a 
respiratory disorder related to exposure to Agent Orange 
during service in Vietnam as noted in a March 2002 VA 
treatment record, the Board notes it is clear from the 
veteran's DD Form 214 that he served in Vietnam, and is 
presumed to have been exposed to Agent Orange.  The veteran's 
respiratory disorder, however, is not a disease which is 
presumptive of service-connection by reason of having a 
positive association with exposure to an herbicide agent.  
The Board notes that the Secretary of VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 61 Fed. Reg. 57586- 
57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 
42600-42608 (2002).

The preponderance of the evidence is against the claim of 
entitlement to service connection for a respiratory disorder, 
to include COPD and asthma, and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  

II.  Cardiovascular Disorder, to include atrial fibrillation

The Board finds that service connection is not warranted for 
a cardiovascular disorder, to include atrial fibrillation or 
hypertension.  Service medical records are negative for 
findings or complaints in regard to a cardiovascular 
disorder.  While an August 1970 service medical record notes 
a history of 'heart trouble' during childhood, at separation 
in January 1973, the heart and vascular system were normal.  
In addition, while a July 2002 VA record notes that the 
veteran had lost his job as a bus driver and was on 
disability due to an episode of syncope with loss of 
consciousness four years earlier, and the veteran has been 
diagnosed with hypertension, there is no competent evidence 
linking any cardiovascular or heart disorder to service.  
Furthermore, there is no competent evidence of cardiovascular 
pathology within one year of separation from service.

The Board notes the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence in 
regard to diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  The 
Board finds the contemporaneous service medical records 
showing a normal heart and vascular system, coupled with the 
absence of any competent evidence relating any heart disorder 
to service to be more probative and reliable.  

Cardiovascular disease was not shown during service or within 
one year of separation.  A preponderance of the evidence is 
against the claim and there is no doubt to be resolved. 
Consequently, the benefits sought on appeal are denied.

III.  Right Leg Disorder

Service medical records are negative for findings or a 
diagnosis of a chronic right leg disorder.  The May 1966 
service entrance examination report shows the lower 
extremities were normal.  At separation in January 1973, the 
lower extremities were normal and his lower extremities were 
assigned a profile of "1."  

In addition, post service VA treatment records are negative 
for a chronic right leg disorder.  A June 2000 record notes 
no leg weakness or numbness, and that his gait was steady.  
In October 2001, the extremities were noted to have palpable 
pulses and no edema.  In March 2002, lower extremity strength 
was equal, bilaterally, and a normal gait was noted.  He was 
able to stand on one foot and then the other without 
difficulty.  He was able to walk on toes and then on heels.  
Lower extremity sensation to light touch was symmetrical, 
bilaterally.  There were deep tendon reflexes, bilaterally, 
except for a decreased patellar reflex on the right.  No 
ankle clonus was noted.  Ankle swelling in July 2002 was 
associated with a fall earlier that year.  In November 2003, 
his gait was noted to be normal and there was full range of 
motion of the musculoskeletal system.  Pulses were palpable 
in the extremities and there was no edema.  

The veteran is competent to report his symptoms.  He is not 
show to be a medical professional; however, his opinion is 
not competent in regard to matters requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The probative evidence shows 
the right leg was normal at separation, and significantly, 
post service treatment records are negative for a chronic 
right leg disorder.  The Board notes that absent a current 
disability related by competent evidence to disease or injury 
in service, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic right leg 
disorder and there is no doubt to be resolved.  Consequently, 
the benefits sought on appeal are denied.  

III.  Diabetes Mellitus

The Board notes that the veteran's DD Form 214 reflects 
decorations and awards to include the Vietnam Service Medal 
and the Vietnam Campaign Medal.  It is clear that the veteran 
served in Vietnam, and is presumed to have been exposed to 
Agent Orange.  The evidence, however, does not show that the 
veteran has a diagnosis of diabetes mellitus.  The November 
2000 VA examiner specifically stated that the veteran was not 
diabetic.  Absent a current disability, service connection on 
a direct or presumptive basis is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  While a history 
of diabetes for one year and diabetic retinopathy were noted 
in a VA July 2002 optometry examination report, the clinical 
evidence does not support a diagnosis of diabetes mellitus.  
The Board notes that a mere transcription of lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  In addition, while 
mildly elevated glucose was noted in  November 2003, the VA 
examiner specifically noted the veteran had not developed 
diabetes mellitus.  

The Board notes that the veteran is competent to report his 
symptoms; however, he is not a medical professional and he is 
not competent to diagnose diabetes mellitus.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefit 
sought on appeal is denied.


ORDER

Service connection for a respiratory disorder, to include 
COPD and asthma, is denied.  

Service connection for a chronic right leg disorder is 
denied.  

Service connection for diabetes mellitus type II is denied.  

Service connection for a cardiovascular disorder, to include 
atrial fibrillation and hypertension, is denied.  


REMAND

In regard to a foot disorder, service medical records note an 
infected abrasion on the right foot in October 1967.  In June 
1968, the impression was acute dermatophytosis of the left 
sole.  A September 1968 record of treatment notes complaints 
of fungus on the right foot.  The impression was recurrence 
of dermatophytosis of both feet.  A February 1972 record of 
treatment notes dermatophytosis of the left foot in two 
areas.  Records, dated in May 1972, note a scaly lesion of 
the left lateral heel.  A small hard lesion (callus) on the 
medial heel was noted.  The impressions were an apparent 
infection of the left foot, questionable tinea, and a 
questionable corn.  

A November 2000 VA treatment record notes the veteran's 
toenails were long, thick, yellow, and brittle.  Education 
was noted to have been provided regarding cleaning and 
drying, especially in between the toes to decrease 
maceration.  The nails were debrided, bilaterally.  In 
January 2001, warts were noted to have resolved and there 
were no calluses, bilaterally.  There is insufficient 
evidence upon which to base a determination as to whether any 
foot disorder is related to service.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for the 
appropriate VA examination.  The examiner's 
attention should be directed to this remand.  
The claims file should be made available for 
review.  The examiner should respond to the 
following:  Is any identified disorder of the 
foot related to the in-service manifestations 
pertaining to the feet?  A complete rationale 
should accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


